DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it contains the legal phraseology “comprising” in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the preamble of the claim recites at least one cooling entity, wherein each cooling entity includes an evaporator arranged in thermal contact with a refrigerated volume. At line 9 the claim further refers to “the refrigerated volume” as it relates to each cooling entity. However, as written the claim is indefinite as it is unclear whether the claim requires a single refrigerated volume that is in thermal contact with all of the evaporators or a separate refrigerated volume for each respective evaporator. For examination purposes, as based on the disclosure as best understood by the examiner, it is presumed that the claim is intended to recite that each evaporator is associated with a different refrigerated volume. 
	Regarding claims 2-20, the claims are rejected as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsenz (US 4,951,475).
	As to claim 1, Alsenz discloses a method for controlling suction pressure in a vapor compression system, the system comprising a compressor unit 12-18, a heat 
	for each cooling entity, obtaining a required change in suction pressure for maintaining a target temperature in the refrigerated volume (col. 7, lines 21-27);
	identifying a most loaded cooling entity among the one or more entities based on the required change in suction pressure (col. 7, lines 29-30: the coldest and thus the most loaded coil requiring the largest change in suction pressure is determined);
	controlling the suction pressure of the system in accordance with the required change in suction pressure for the most loaded cooling entity (col. 7, lines 20-30).
	As to claim 2, Alsenz discloses using two or more cooling entities (col. 7, line 28).
	As to claims 5 and 13, Alsenz discloses determining a suction pressure adjustment for the most loaded entity and controlling the compressor unit to obtain the pressure adjustment (Fig. 5; col. 7, lines 20-30).
	As to claims 6, 16, and 18 Alsenz discloses determining the required change in suction pressure using a cooling entity controller 10 arranged to control a supply of refrigerant to the entity (Fig. 1).
	As to claims 7-8, Alsenz discloses deriving performance information related to the entities (whether or not the entities are too warm or too cold) and identifying entities with degraded performance (Fig. 5; col. 7, lines 19-33).

Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 4,084,388).
	As to claim 1, Nelson discloses a method for controlling suction pressure in a vapor compression system, the system comprising a compressor unit 16, a heat rejecting heat exchanger (Fig. 1), and one or more cooling entities 10a-c comprising an expansion device  and an evaporator 11 arranged in thermal contact with a refrigerated volume (col. 1, lines 55-65), the method comprising:
	for each cooling entity, obtaining a maximum required suction pressure for maintaining a target temperature in the refrigerated volume (col. 2, lines 9-12);
	identifying a most loaded cooling entity among the one or more entities based on the maximum required suction pressure (col. 3, lines 29-32);
	controlling the suction pressure of the system in accordance with the maximum required suction pressure for the most loaded cooling entity (col. 1, lines 40-44).
	As to claim 2, Nelson discloses two or more cooling entities 10a-c.
	As to claims 3, Nelson discloses comparing the maximum required suction pressures for each identifying the entity with the lowest suction requirement (e.g. the lowest required pressure is considered to be the “maximum” suction pressure) as the most loaded (col. 2, lines 10-12; col. 3, lines 25-30).
	As to claim 15, Nelson discloses determining the maximum required suction pressure using a cooling entity controller 18/32 arranged to control a supply of refrigerant to the entity.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied in the rejections above, and further in view of Jessen (US 7,207,184).
	As to claims 4 and 11-12, Nelson does not explicitly teach defining a setpoint value for the compressor unit as claimed. However, Jessen teaches defining a setpoint value for the suction pressure, wherein the setpoint is the suction pressure necessary for meeting the demands of a most loaded cooling entity, and controlling a compressor capacity to obtain the setpoint suction pressure (col. 7, lines 15-50). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Nelson to define a setpoint suction pressure value and control the compressor unit to obtain the value as taught by Jessen in order to maximize efficiency by more closely matching the system capacity to the highest required load.
	As to claims 5 and 13-14, Nelson does not explicitly teach defining a suction pressure adjustment for the compressor unit as claimed. However, Jessen teaches defining a suction pressure adjustment for the suction pressure, wherein the adjustment changes the compressor operation to achieve the suction pressure necessary for meeting the demands of a most loaded cooling entity, and controlling a compressor 
	As to claims 16-18, Nelson teaches determining the maximum required suction pressure using a cooling entity controller 18/32 arranged to control a supply of refrigerant to the entity.
	As to claims 19-20, Nelson teaches deriving performance information relating to the system based on the obtained maximum required suction pressures (the system derives performance information regarding how much system capacity is required based on the maximum required suction pressures, see col. 3, lines 30-60).
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied in the rejections above, and further in view of Shibamoto (US 6,619,062).
	As to claims 9-10, Nelson does not explicitly teach obtaining a maximum required evaporating pressure in the manner as claimed. However, Shibamoto teaches that using suction pressure for system control calculations can be substantially replaced with using evaporating pressure (col. 7, lines 55-60). Therefore, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Nelson in a manner involving predictable results to one of ordinary skill in the art. Because these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763